DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
2.	Applicant’s amendments submitted on 5/9/22 have been received. Claims 5, 6, 12, 13, 15-19, 21, and 23 have been amended. Claims 25-32 are new. Claims 1-4, 7-10, 14, 20, 22, and 24 have been cancelled.
Claim Rejections - 35 USC § 112
3.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  on claims 21 and 22 is withdrawn because the Applicant amended and cancelled respective claims.
4.	The rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph,  on claim 14 is withdrawn because the Applicant cancelled the claim.
Claim Rejections - 35 USC § 102
5.	The rejection under pre-AIA  35 U.S.C. 102(b) as being anticipated by Miyazaki (US 2008/0070080) as cited in IDS dated 5/19/20 on claim(s) 1-2, 13-17, and 20-24 is/are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
6.	The rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazaki (US 2008/0070080) as cited in IDS dated 5/19/20 on claim 12 is/are withdrawn because the Applicant amended the claims.
7.	The rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazaki (US 2008/0070080) as cited in IDS dated 5/19/20 on claims 18 and 19 is/are withdrawn because the Applicant amended the claims.
Allowable Subject Matter
8.	Claims 5, 6, 11-13, 15-19, 21, 23, and 25-32 are  allowed.
9.	The following is an examiner’s statement of reasons for allowance: Previously indicated allowable subject matter was incorporated into the independent claims, thus rendering it also allowable.  The reasons for allowance are substantially the same as provided in the Office Action mailed 2/14/22 and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724